On Motion for Rehearing
We quote from appellant’s motion:
“Appellant excepts to finding ‘Appellant offered no evidence and there is nothing in this record to show that it had any lawful right to take possession of the car and its contents on February 22, 1957’, because appellee pleaded a written contract and lien on the automobile, and testified as follows:
“ ‘Q. You were delinquent in the payment of your automobile, isn’t that right? A. That one. •
“ ‘Q. Did you know if you didn’t make the payment on your car, under the mortgage they were entitled to take it back? A. I do know that.'
“Appellant requests the court to correct such finding and find:
“(1) Appellee was delinquent under the terms of a written contract in the payment of his monthly installment, and by which contract Appellant was entitled to take possession in event of default, and Appellant was entitled to possession of the automobile while such lien was in default, and in absence of a tender of the amount owed by appellee to appellant.
“(2) That there was no written agreement between the parties to extend the monthly payment due February 4, 1957.
“(3) That appellee did not prove, and that the record contains no evidence, as to how, when or where appellant secured possession of the automobile.
“(4) That appellee offered no evidence, and the record contains no evidence, to establish the defendant’s agent as being the person who secured possession of the automobile, or that he was in fact an agent, and that he was acting in the course of his employment at such time.
“(5) That a conversion, if such conversion did exist, occurred in Harris County, Texas.”
Appellee did plead that appellant held a “conditional sales agreement and chattel mortgage” on the car and he did testify as stated in the motion and we find accordingly. We decline to make other requested findings.
*922The chattel'mortgage or sales agreement is not in the record and we do not know its terms except as shown by the testimony of appellee. He also testified to the extension agreement and he did not testify that appellant had the right to repossess the car under the circumstances or in the manner reflected by this record.
The motion is overruled.
Motion overruled.